UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-02612 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-0404410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , LUFKIN, TEXAS (Address of principal executive offices) (Zip Code) (936) 634-2211 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X There were33,615,000 shares of Common Stock, $1.00 par value per share, outstanding as of August 7, 2012. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Thousands of dollars, except share and per share data) June 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Income tax receivable Inventories Deferred income tax assets Other current assets Total current assets Property, plant and equipment, net Goodwill, net Other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Current portion of long-term debt Accrued liabilities: Payroll and benefits Warranty expenses Taxes payable Other Total current liabilities Long-term debt Deferred income tax liabilities Postretirement benefits Pension benefits Other liabilities Shareholders' equity: Common stock, $1.00 par value per share; 120,000,000 shares authorized; 35,365,892 and 32,317,467 shares issued , respectively Capital in excess of par Retained earnings Treasury stock, 1,818,336 and 1,824,336 shares, respectively, at cost ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands of dollars, except per share and share data) Three Months Ended Six Months Ended June 30, June 30, Sales $ Cost of sales Gross profit Selling, general and administrative expenses Legal expenses Acquisition expenses - Operating income Interest income 14 33 46 61 Interest expense ) Other(expense) income, net ) Earnings before income tax provision Income tax provision Net earnings $ Net earnings per share: Basic $ Diluted $ Dividends per share $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES, INC. STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (UNAUDITED) (In thousands of dollars) Three Months Ended Six Months Ended June 30, June 30, Net earnings $ Other comprehensive (loss) income Foreign currency translation adjustments ) ) Defined benefit pension plans: Amortization of prior service cost included in net periodic benefit cost Amortization of unrecognized net loss included in net periodic benefit cost Income tax (expense) related to defined benefit pension plans Total defined benefit pension plans ) Defined benefit postretirement plans: Amortization of prior service cost included 13 13 26 25 Amortization of unrecognized net gain included in net periodic benefit cost Income tax benefit related to defined benefit postretirement plans 5 16 Total defined benefit postretirement plans ) Total other comprehensive (loss)income ) ) ) Total comprehensive income $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of dollars) Six Months Ended June 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to cash provided by operating activities: Depreciation and amortization Provision forlosses on receivables 5 37 LIFO expense Deferred income tax benefit ) ) Excess tax benefit from share-based compensation ) ) Share-based compensation expense Pension expense Postretirement obligation (Gain) loss on disposition of property, plant and equipment ) Changes in: Receivables, net ) ) Income tax receivable 60 ) Inventories ) ) Other current assets ) ) Accounts payable Pension contributions ) - Accrued liabilities ) Net cash provided by operating activities Cash flows from investing activites: Additions to property, plant and equipment ) ) Proceeds from disposition of property, plant and equipment Decrease in other assets ) ) Acquisition of other companies ) ) Net cash used in investing activities ) ) Cash flows from financing activites: Payments of notes payable ) - Proceeds from notes payable - Dividends paid ) ) Excess tax benefit from share-based compensation Proceeds from exercise of stock options Proceeds from equity offering - Net cash provided by(used in) financing activities ) Effect of translation on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Lufkin Industries, Inc. and its consolidated subsidiaries (the “Company”) and have been prepared pursuant to the rules and regulations for interim financial statements of the Securities and Exchange Commission. Certain information in the notes to the consolidated financial statements normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been condensed or omitted pursuant to these rules and regulations for interim financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals unless specified, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the interim periods included in this report have been included. For further information, including a summary of major accounting policies, refer to the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. The results of operations for the three and six months ended June 30, 2012, are not necessarily indicative of the results that may be expected for the full fiscal year. Certain amounts in the Balance Sheet and the Property, Plant and Equipment footnote for the prior period have been reclassified to conform to the current presentation.All pension and property classifications for the prior period have been reclassified to reflect these changes. The Company’s financial instruments include cash, accounts receivable, accounts payable, invested funds and debt obligations. The book value of accounts receivable, short-term debt and accounts payable are considered to be representative of their fair market value because of the short maturity of these instruments. The Company’s accounts receivable do not have an unusual credit risk or concentration risk. 2. Recently Issued Accounting Pronouncements In June 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-05, Comprehensive Income (Topic 220):Presentation of Comprehensive Income – (“ASU 2011-05’),which changes the presentation of comprehensive income. The topic requires the Company to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements, which differs from our current presentation within the statement of stockholders’ equity.ASU 2011-05 is effective for fiscal years, and interim periods within those years, beginning after December15, 2011, with early application permitted.The Company adopted ASU 2011-05 on January 1, 2012 and has presented consolidated net earnings and consolidated comprehensive income in two separate, but consecutive, statements. In December 2011, the FASB issued ASU 2011-12, Comprehensive Income (Topic 220):Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05 – (“ASU 2011-05”),which defers only those changes in ASU 2011-05 that relate to the presentation of reclassification adjustments. The Company adopted ASU 2011-12 on January 1, 2012.The adoption of ASU 2011-12 did not have a material impact on the statement of other comprehensive income. In September 2011, the FASB issued ASU 2011-08, Intangibles-Goodwill and Other (Topic 350):Testing Goodwill for Impairment – (“ASU 2011-08”), which simplifies how entities test for goodwill impairment. The topic allows an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test.Under ASU 2011-08, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount.ASU 2011-08 includes a number of events and circumstances for an entity to consider in conducting the qualitative assessment.ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. The company will adopt this ASU for the 2012 goodwill impairment testing and is evaluating the options provided in the ASU. Management believes the impact of other recently issued standards, which are not yet effective, will not have a material impact on the Company’s consolidated financial statements upon adoption. 3. Acquisitions On September 1, 2011, the Company completed the acquisition of Pentagon Optimization Services, Inc. (“Pentagon”), a Canadian corporation based in Red Deer, Alberta, Canada.Pentagon, a diversified well optimization company serving the oil and gas industry, provides a wide range of products and services, including plunger lift systems and well engineering and testing.The addition of the proprietary “Angel” pump, which can pump both liquid and gas simultaneously without gas locking, will upgrade the Company’s product portfolio and provide a cost effective method to produce pressure-depleted gas wells. The Pentagon preliminary purchase price allocations, which are based on relevant facts and circumstances, are subject to change upon completion of the final valuation analysis by the Company’s management.The final valuations for Pentagon, which are required to be completed by September 2012, are not expected to result in material changes to the preliminary allocations. On December 1, 2011, the Company completed the acquisition of Quinn’s Oilfield Supply Ltd., including certain affiliates (“Quinn’s”), a Canadian corporation based in Red Deer, Alberta, Canada.Quinn’s is one of the largest reciprocating rod pump manufacturers in North America and also manufactures and distributes progressive cavity pumps (“PCPs”) and related equipment. The Quinn’s preliminary purchase price allocations, which are based on relevant facts and circumstances, are subject to change upon completion of the final valuation analysis by the Company’s management.The final valuations for Quinn’s, which are required to be completed by December 2012, are not expected to result in material changes to the preliminary allocations. On January 19, 2012, the Company completed the acquisition of Datac Instrumentation Limited (“Datac”) and RealFlex Technologies Limited (“Realflex”).Datac, based in Dublin, Ireland, is a solutions company serving the oil and gas, power, water and waste water, and transportation and marine industries that provides systems integration for supervisory control and data acquisition (“SCADA”).RealFlex, also based in Dublin, provides real-time software packages for SCADA and process control applications. The Datac and Realflex acquisition was recorded using the acquisition method of accounting, and accordingly, the acquired operations have been included in the results of operations since the date of acquisition.The preliminary purchase price consideration consists of the following (in thousands of dollars): Cash paid at closing, net $ Common stock paid at closing Total consideration paid $ The Company issued 116,716 restricted shares at a value of $72.09 per share.The restrictions on the shares lapsed on July 19, 2012. The following table indicates (in thousands of dollars) the preliminary purchase price allocation to net assets acquired, which was based on estimated fair values as of the acquisition date. The excess of the purchase price over the net assets acquired, which totaled $20.4 million, was recorded as goodwill in the Company’s consolidated balance sheet in the Oilfield segment. Based on the structure of the transaction, the majority of the goodwill related to the transaction is not expected to be deductible for tax purposes. Purchase price $ Receivables Inventories Other current assets 82 Property, plant and equipment 51 Non-compete agreements and trademarks Customer relationships and contracts Indemnification asset Accounts payable ) Other accrued liabilities ) Uncertain tax liability ) Goodwill recorded $ In connection with the Datac acquisition the Company identified uncertain tax liabilities related to previous tax years.As a result, the Company entered into an agreement whereby the former owners funded an escrow account for $5.5 million dollars.In accordance with ASC 805, Business Combinations, the Company has identified an indemnification asset resulting from this agreement. Datac’s newly developed SCADA information server is designed to integrate into multiple SCADA platforms via industry standard protocols.It represents the next generation of automation and is anticipated to become the future platform for Lufkin’s application server.These acquisitions will also expand the automation footprint into other energy-related industries such as power, water and waste water. The Datac and Realflex preliminary purchase price allocations, which are based on relevant facts and circumstances, are subject to change upon completion of the final valuation analysis by the Company’s management.The final valuations for Datac and Realflex, which are required to be completed by January 2013, are not expected to result in material changes to the preliminary allocations. On February 29, 2012, the Company completed the acquisition of Zenith Oilfield Technology Ltd (“Zenith”).Zenith, based in Aberdeen, Scotland, is an international provider of innovative technology and products for the monitoring and analysis of down-hole data and related completion products for the oilfield artificial lift market. The Zenith acquisition was recorded using the acquisition method of accounting, and accordingly, the acquired operations have been included in the results of operations since the date of acquisition.The preliminary purchase price consideration consists of the following (in thousands of dollars): Cash paid at closing, net $ Total consideration paid $ The following table indicates (in thousands of dollars) the preliminary purchase price allocation to net assets acquired, which was based on estimated fair values as of the acquisition date. The excess of the purchase price over the net assets acquired, which totaled $77.9 million, was recorded as goodwill in the Company’s consolidated balance sheet in the Oilfield segment. Based on the structure of the transaction, the majority of the goodwill related to the transaction is not expected to be deductible for tax purposes. Purchase price $ Receivables Inventories Other current assets Property, plant and equipment Non-compete agreements and trademarks Customer relationships and contracts Other long term assets Accounts payable ) Other accrued liabilities ) Goodwill recorded $ The Zenith preliminary purchase price allocations, which are based on relevant facts and circumstances, are subject to change upon completion of the final valuation analysis by the Company’s management.The final valuations for Zenith, which are required to be completed by February 2013, are not expected to result in material changes to the preliminary allocations. Supplemental Pro Forma Data Revenues and earnings to date for the Pentagon, Datac, Realflex, and Zenith acquisition are not material and pro forma information is not provided.Results of operations for all acquisitions have been included in the Company’s financial statements for periods subsequent to the effective date of the acquisition. The following unaudited supplemental pro forma data (“pro forma data”) presents consolidated information as if the Quinn’s acquisition had been completed on January 1, 2011: LUFKIN INDUSTRIES, INC. PRO FORMA Six months ended June 30, 2011 (Thousands of dollars, except per share data) Sales $ Net earnings $ Diluted earnings per share from continuing operations $ The pro forma data was prepared based on the historical financial information of Quinn’s and Lufkin and has been adjusted to give effect to pro forma adjustments that are (i) directly attributable to the transactions, (ii) factually supportable and (iii) expected to have a continuing impact on the combined results.The pro forma data is not necessarily indicative of what Quinn’s results of operations actually would have been had the transactions been completed on January 1, 2011.Additionally, the pro forma data does not project the future results of operations of the combined company nor do they reflect the expected realization of synergies associated with the transactions.The pro forma data reflects the application of the following adjustments: · Additional depreciation and amortization expense associated with fair value adjustments to acquired identifiable intangible assets and property, plant and equipment. · Increase in interest expense resulting from the issuance of debt to finance the purchase price, as well as the amortization of related deferred financing costs. · Elimination of transaction costs incurred in 2011 that are directly related to the transactions, and do not have a continuing impact on the combined company’s operating results. 4. Receivables The following is a summary of the Company’s receivable balances (in thousands of dollars): June 30, December 31, Accounts receivable $ $ Notes receivable 66 16 Other receivables Gross receivables Allowance for doubtful accounts receivable ) ) Net receivables $ $ Bad debt expenserelated to receivables for the three and six months ended June 30, 2012 and June 30, 2011 was negligible. 5. Inventories Inventories used in determining cost of sales were as follows (in thousands of dollars): June 30, December 31, Gross inventories @ FIFO: Finished goods $ $ Work in progress Raw materials & component parts Maintenance, tooling & supplies Total gross inventories @ FIFO Less reserves: LIFO Valuation Total inventories as reported $ $ Gross inventories on a first in, first out (“FIFO”) basis before adjustments for reserves shown above that were accounted for on a last in, first out (“LIFO”) basis were $121.1 million and $97.9 million at June 30, 2012 and December 31, 2011, respectively. 6. Property, Plant & Equipment The following is a summary of the Company's property, plant and equipment balances (in thousands of dollars): June 30, December 31, Land $ $ Land improvements Buildings Machinery and equipment Furniture and fixtures Computer equipment and software Construction in progress Total property, plant and equipment Less accumulated depreciation ) ) Total property, plant and equipment, net $ $ Depreciation expense related to property, plant and equipment was $6.7 million and $5.2 million for thethree months ended June 30, 2012 and 2011, respectively, and was $13.9 million and $10.3 million for the six months ended June 30, 2012 and 2011, respectively. For the six months ended June 30, 2012$4.0 million incapital expenditures were includedin accounts payable on the Condensed Consolidated Statements of Cash Flows. 7. Goodwill and Intangible Assets Goodwill The changes in the carrying amount of goodwill during thesix monthsended June 30, 2012, are as follows (in thousands of dollars): Power Oil Field Transmission Total Balance as of December 31, 2011 $ $ $ Goodwill acquired during the period Foreign currency translation ) ) ) Balance as of June 30, 2012 $ $ $ Intangible Assets The Company amortizes identifiable intangible assets on a straight-line basis over the periods expected to be benefitted.All of the below intangible assets relate to acquisitions since 2009.The components of these intangible assets are as follows (in thousands of dollars): Weighted June 30, 2012 Average Gross Amortization Carrying Accumulated Period Amount Amortization Net (years) Non-compete agreements and trademarks $ $ $ Customer relationships and contracts $ $ $ Weighted December 31, 2011 Average Gross Amortization Carrying Accumulated Period Amount Amortization Net (years) Non-compete agreements and trademarks $ $ $ Customer relationships and contracts $ $ $ Amortization expense of intangible assets was approximately $4.0 million and $0.5 million for the three months ended June 30, 2012 and 2011, respectively, and was $7.1 million and $1.0 million for the six months ended June 30, 2012 and 2011, respectively.Expected amortization for the remainder of the fiscal year ending December 31, 2012 is $7.6 million.Expected amortization expense by year is (in thousands of dollars): For the year ended December 31, 2013 $ For the year ended December 31, 2014 For the year ended December 31, 2015 For the year ended December 31, 2016 For the year ended December 31, 2017 Thereafter 8. Other Current Accrued Liabilities The following is a summary of the Company's other current accrued liabilities balances (in thousands of dollars): June 30, December 31, Customer prepayments $ $ Litigation reserves - Deferred compensation & benefit plans Accrued hold back & royalty consideration Accrued interest - Accrued freight - Other accrued liabilities Total other current accrued liabilities $ $ 9. Debt The following is a summary of the Company's outstanding debt balances (in thousands of dollars): June 30, December 31, Long-term notes payable $ $ Less current portion of long-term debt ) ) Long-term debt $ $ Scheduled maturities of long-term debt in future years as of June 30, 2012 are as follows (in thousands of dollars): $ Total $ The Company executed a five year secured credit facility in November 2011 with a group of lenders (the “Bank Facility”) consisting of a revolving line of credit that provides for up to $175.0 million of aggregate borrowing and an amortizing $350.0 million term loan. Under the Bank Facility the Company has granted a first priority lien on, security interest in and collateral assignment of substantially all of its current assets.The Bank Facility matures on November 30, 2016. Borrowings under the Bank Facility bear interest, at the Company’s option, at either (A) the highest of (i) the Prime Rate, (ii) the Federal Funds Effective Rate plus 0.5%, and (iii) the Adjusted LIBO Rate for an Interest Period of one month plus 1.0%, in each case plus an Applicable Margin based on the Company’s Leverage Ratio or (B) the interest rate equal to (i) the rate for US dollar deposits in the London interbank market for the applicable Interest Period multiplied by (ii) the Statutory Reserve Rate, plus (iii) the Applicable Margin. Throughout the term of the Bank Facility, the Company pays an Unused Commitment Fee which ranges from 0.25percent to 0.50percent based on the Company’s Leverage Ratio. As of June 30, 2012, $310.5 million of the term loan was outstanding and there was $11.5 million in letters of credit outstanding against the revolving credit facility.As of June 30, 2012 the interest rate was 3.0% on the Bank Facility and the Company paid $2.8 and $5.7 million of interest expense in the three and six months ended June 30, 2012, respectively.The carrying value of debt is not materially different from its fair value.The Company was in compliance with all financial covenants under the Bank Facility as of June 30, 2012 and had borrowing capacity of $138.5 million. During the quarter ended March 31, 2012, the Company completed an equity offering, which resulted in the issuance of 2,875,000 shares of common stock and net proceeds of $217.6 million.We used $30.8 million of these proceeds for the repayment of outstanding debt. 10. Retirement Benefits The Company has a qualified noncontributory pension plan covering substantially all U.S. employees. The benefits provided by this plan are measured by length of service, compensation and other factors, and are currently funded by trusts established under the plan. Funding of retirement costs for the plan complies with the minimum funding requirements specified by the Employee Retirement Income Security Act, as amended.As of December 31, 2011, the qualified noncontributory pension plan was closed to new participants.In addition, the Company has two unfunded non-qualified deferred compensation pension plans for certain U.S. employees. The Pension Restoration Plan provides supplemental retirement benefits. The benefit is based on the same benefit formula as the qualified pension plan except that it does not limit the amount of a participant's compensation or maximum benefit. The Supplemental Executive Retirement Plan credits an individual with 0.5 years of service for each year of service credited under the qualified plan. The benefits calculated under the non-qualified pension plans are offset by the participant's benefit payable under the qualified plan. The liabilities for the non-qualified deferred compensation pensions plans are included in “Other current accrued liabilities” and “Other liabilities” in the Consolidated Balance Sheet. The Company is also required by the French government to provide a lump sum benefit payable upon retirement to its French employees.A dedicated insurance policy is in place that can reimburse the Company for these retirement payments. The Company sponsors two defined benefit postretirement plans that cover both salaried and hourly employees. One plan provides medical benefits, and the other plan provides life insurance benefits. Both plans are contributory, with retiree contributions adjusted periodically. The Company accrues the estimated costs of the plans over the employee’s service periods. The Company's postretirement health care plan is unfunded. For measurement purposes, the submitted claims medical trend was assumed to be 9.25% in 1997. Thereafter, the Company’s obligation is fixed at the amount of the Company’s contribution for 1997. The Company also has qualified defined contribution retirement plans covering substantially all of its U.S. and Canadian employees. For U.S. salaried employees, the Company makes contributions of 75% of employee contributions up to a maximum employee contribution of 6% of employee earnings. For U.S. hourly employees, the Company made contributions of 75% of employee contributions from January 1, 2011 through September 30, 2011 and then 100% of employee contributions thereafter up to a maximum employee contribution of 6% of employee earnings.The plan was amended to include the change for U.S. hourly employees on October 1, 2011.Employees may contribute up to an additional 18% (in 1% increments), which is not subject to matching by the Company. For Canadian employees, the Company makes contributions of 3%-8% of an employee’s salary with no individual employee matching required. All obligations of the Company are funded through June 30, 2012. In addition, the Company provides an unfunded non-qualified deferred compensation defined contribution plan for certain U.S. employees. TheCompany’s and individual’scontributionsare based on the same formula as the qualifiedcontribution plan except that it does not limit the amount of a participant’s compensation or maximum benefit. Thecontribution calculated under the non-qualifieddefined contributionplanis offset by the Company’s and participant’s contributions under the qualified plan. The Company’s expense for these plans totaled $2.4million and $1.1 million in the three months ended June 30, 2012 and 2011, respectively, and $5.6 million and $2.2 million in the six months ended June 30, 2012 and 2011, respectively.The liability for the non-qualified deferred defined contribution planis included in “Other current accrued liabilities” in the Consolidated Balance Sheet. Components of Net Periodic Benefit Cost (in thousands of dollars) Pension Benefits Other Benefits Three Months Ended June 30, Service cost $ $ $
